This appeal involves the question whether or not a written release given to one joint tort feasor releases the other tort feasor.
At the instance of defendant T.W. Carolan, the plaintiff Beedle was put in jail by sheriff Burns. Beedle was later released, and he thereafter brought suit against Burns for damages for false imprisonment. The suit was settled by Burns and his surety by a payment to Beedle of $1,000. A written release was *Page 589 
executed by Beedle. Then Beedle brought the present suit against the county attorney, Carolan, for damages for the imprisonment. Carolan and his surety set up the release executed in the consummation of the Burns case as a bar to the present action. The question framed by the pleadings and decisive of this case involves the interpretation of the release in the Burns case.
The district court found the release to be in bar and gave judgment to the defendants.
The release in question is as follows:
"John Beedle, Plaintiff, vs. George E. Burns, individually and George E. Burns as the duly elected, qualified and acting Sheriff of Rosebud County, Montana, and United States Fidelity and Guaranty Company of Baltimore, Maryland, a corporation, Defendants.
"Release in Full of all Claims.
"In consideration of the payment of $1,000, to me, in hand paid by the United States Fidelity and Guaranty Company of Baltimore, Maryland, a Surety Corporation, and George E. Burns, Sheriff of Rosebud County, Montana, I do hereby release and forever discharge the said United States Fidelity and Guaranty Company of Baltimore, Maryland, a Surety Corporation, and George E. Burns, Sheriff of Rosebud County, Montana, from any and all actions, causes of action, and demands for, upon or by reason of any damage, loss or injury, which heretofore have been, or which hereafter may be, sustained by me, in consequence of the matters and things set forth and contained in the Amended Complaint, in the above designated action, now pending in the above entitled court; and the undersigned, in consideration of the receipt of said One Thousand Dollars hereby agree to file a dismissal of said action with full prejudice, and accept said sum of One Thousand Dollars, as complete compensation for all injuries sustained in connection therewith.
"It is further agreed and understood that said payment is not to be construed as an admission of any liability by the United States Fidelity and Guaranty Company of Baltimore, Maryland, a Surety Corporation, and George E. Burns, Sheriff of Rosebud *Page 590 
County, Montana, but it is a sum accepted in compromise of an asserted liability by me against them, and paid to me in settlement in lieu of trial of said above entitled action.
"In witness whereof, I have hereunto set my hand and seal the third day of January, 1942.
"John Beedle
"Street Address: Co. B. 753 GHQ.
"City and State, Fort Lewis, Washington."
The rule in this jurisdiction as to the effect of the release[1-3]  of one joint tort feasor on the claim against the other is that the intention of the parties to the release is the controlling element. In the case before us we have a release which does not expressly reserve the rights against the second party as was done in the Black case, 88 Mont. 256,292 P. 577. This case is similar to the release in the case of Lisoski
v. Anderson, 112 Mont. 112, 112 P.2d 1055, 1057. In that case we laid down the following rule: "* * * but the rule is that to save the right of recourse against other feasors, the release must be in the nature of a covenant not to sue or there must be words in the release which show that it is not in full satisfaction of the claim and that he does not thereby discharge the others from liability."
The release in question seems squarely within the rule stated in the Lisoski case. The release is captioned "Release in full of all claims," and while the language in the first portion is in the nature of a covenant not to sue, yet the latter part indicates full settlement — "said sum of One Thousand Dollars, ascomplete compensation for all injuries sustained in connectiontherewith." (Referring to the arrest.) The words italicized above mean that plaintiff has been fully compensated for any injuries arising out of the transaction; having been fully compensated he has no further cause of action. Nothing in the release in any way hints at a reservation of the right to sue the county attorney or anyone else because of the false arrest and, as we have said, that reservation must appear on the face of the instrument.
It is contended that the tort liability here is governed by our statutes in regard to joint debtors, (secs. 7466, 9768 and 8598, *Page 591 
Rev. Codes), and that the judgment of the lower court is contrary to these statutes. If we should grant that these statutes are applicable to torts, yet they can have no application here since, even under their provisions, this release would necessarily operate as a release of both joint tort feasors.
The trial court found from its examination of the release that it was intended as a release of all claims against whomsoever by this plaintiff for injuries to him arising out of the arrest. This court takes the same view as to the effect of that release.
The judgment is affirmed.
MR. CHIEF JUSTICE JOHNSON and ASSOCIATE JUSTICES ANDERSON, MORRIS and ADAIR concur.